 2AO 435              Case            Administrative Office of theDocument
                                 2:19-cv-04694-SRB                 United States Courts                FOR 1
                                                                                   29 Filed 09/27/19 Page  COURT
                                                                                                             of 1 USE ONLY
 AZ Form(Rev. )                                                                                                 DUE DATE:
                                                 TRANSCRIPT ORDER

1. NAME                                                                               2. PHONE NUMBER                   3. DATE
           Sarah R. Gonski                                                              602-351-8170                               9/27/19
4. FIRM NAME
                 Perkins Coie LLP
5. MAILING ADDRESS                                                                    6. CITY                           7. STATE             8. ZIP CODE
                         2901 N. Central Avenue, Suite 2000                                     Phoenix                   AZ                   85012
9. CASE NUMBER                          10. JUDGE                                                             DATES OF PROCEEDINGS
   CV-19-04694                                       Bolton                           11.   9/25/19                     12.
13. CASE NAME                                                                                                LOCATION OF PROCEEDINGS
   Miracle, et al. v. Hobbs                                                           14.   Phoenix                     15. STATE Arizona
16. ORDER FOR
APPEAL                               CRIMINAL                                   CRIMINAL JUSTICE ACT             BANKRUPTCY
NON-APPEAL                           ✔
                                        CIVIL                                      IN FORMA PAUPERIS                 OTHER 6SHFLI\

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)

                PORTIONS                                    DATE(S)                              PORTION(S)                           DATE(S)
  VOIR DIRE                                                                            TESTIMONY (6SHFLI\
  OPENING STATEMENT (Plaintiff)
  OPENING STATEMENT (Defendant)
  CLOSING ARGUMENT (Plaintiff)                                                         PRE-TRIAL PROCEEDING
  CLOSING ARGUMENT (Defendant)
  OPINION OF COURT
  JURY INSTRUCTIONS                                                                  ✔OTHER(6SHFLI\)                    Oral Argument 9/25/19
  SENTENCING
  BAIL HEARING
18. ORDER
                        ORIGINAL + 1              FIRST            # OF                 DELIVERY INSTRUCTIONS
  CATEGORY             (original to Court,                      ADDITIONAL                                                        ESTIMATED COSTS
                                                  COPY                                     (&heck all that apply)
                     copy to ordering party)                      COPIES
    30 DAYS                                                                                PAPER COPY
    14 DAYS                    ✔
                                                   
7 DAYS H[SHGLWHG                                                                     ✔     3') HPDLO
    '$<6
                                                   
     DAILY
                                                                                     ✔     $6&,, HPDLO
   HOURLY                                          
   REALTIME                                                                           E-MAIL ADDRESS
                                                                                       sgonski@perkinscoie.com
CERTIFICATION (19. & 20.)By signing below, I certify that I will pay all charges
           
                        (deposit plus additional).
                                                                                      NOTE: IF ORDERING 025(7+$121()250$7,
19. SIGNATURE      s/ Sarah R. Gonski                                                 THERE WILL BE ANADDITIONAL CHARGE.
20. DATE   9/27/19
TRANSCRIPT TO BE PREPARED BY
                                                                                      ESTIMATE TOTAL

                                                                                      PROCESSED BY                          PHONE NUMBER
ORDER RECEIVED                                    DATE                BY

DEPOSIT PAID                                                                          DEPOSIT PAID

TRANSCRIPT ORDERED                                                                    TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                   LESS DEPOSIT
ORDERING PARTY NOTIFIED
                                                                                      TOTAL REFUNDED
TO PICK UP TRANSCRIPT

PARTY RECEIVED TRANSCRIPT                                                             TOTAL DUE


                    DISTRIBUTION:               COURT COPY            TRANSCRIPTION COPY              ORDER RECEIPT        ORDER COPY
